PER CURIAM.
The decision of the District Court of Appeal, Fourth District, in this cause has been certified to this court as one passing upon a question of great public interest. The decision certified to us is reported at 196 So.2d 482.
In the decision under review the trial court was reversed on authority of DeCespedes v. Prudence Mutual Casualty Company, Fla.App.1966, 193 So.2d 224, a decision of the District Court of Appeal, *562Third District. Both cases decide the identical question.
The decision of the district court in DeCespedes has also been certified to us for review, and we have this day entered our decision approving it, Fla. 202 So.2d 561.
Accordingly, the decision of the district court in this cause is also approved.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, THORNAL and O’CON-NELL, JJ., concur.
DREW, J., dissents with opinion.
ERVIN, J., dissents and agrees with DREW, J.